                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


                                               :
UNITED STATES OF AMERICA,                              Case No. 2:18-cv-01456-ALM-CMV
                                               :
              Plaintiff,                               Judge Algenon L. Marbley
                                               :
       vs.                                             Magistrate Judge Chelsey M. Vascura
                                               :
GS CALTEX CORPORATION,
HANJIN TRANSPORTATION CO.,                     :
LTD., and SK ENERGY CO., LTD.

              Defendants.




                                NOTICE OF APPEARANCE

       Please take notice that D. Michael Crites of Dinsmore & Shohl LLP hereby enter his

appearance as Attorney for Defendant Hanjin Transportation Co., Ltd. in the above-captioned

matter. The undersigned request that all service in connection with this action be made upon D.

Michael Crites, Dinsmore & Shohl LLP, 191 West Nationwide Boulevard, Suite 300, Columbus,

Ohio 43215.

Dated: November 20, 2018                   Respectfully submitted,

                                           DINSMORE & SHOHL LLP

                                           /s/ D. Michael Crites
                                           D. Michael Crites (0021333)
                                           191 W. Nationwide Blvd., Suite 300
                                           Columbus, OH 43215
                                           Telephone: (614) 628-6880
                                           Facsimile: (614) 628-6890
                                           Email: michael.crites@dinsmore.com
                                           Counsel for Defendant Hanjin Transportation Co.,
                                           Ltd.
                                CERTIFICATE OF SERVICE

         I hereby certify that a true and accurate copy of the foregoing was electronically filed on
11/20/2018 with the Clerk of the Court using the CM/ECF system, which will send notification
to all counsel of record and notification delivered by other means to:

       J. Richard Doidge
       U.S. Department of Justice
       Antitrust Division
       Transportation, Energy &
       Agriculture Section
       450 Fifth Street, NW, Suite 8000
       Washington, DC 20530
       E-mail: dick.doidge@usdoj.gov

       GS Caltex Corporation
       Marguerite M. Sullivan
       Latham & Watkins LLP
       555 Eleventh Street, NW
       Washington, DC 20004
       E-mail: marguerite.sullivan@lw.com

       SK Energy Co., Ltd.
       Phillip H. Warren
       Covington & Burling LLP
       One Front Street
       San Francisco, CA 94111
       E-mail: pwarren@cov.com

       William H. Stallings
       Kelly B. Kramer
       Mayer Brown LLP
       1999 K Street, NW
       Washington, DC 20006
       E-mail: wstallings@mayerbrown.com

                                              s/ D. Michael Crites
                                              D. Michael Crites (0021333)




                                                 2
